Citation Nr: 1116571	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-48 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for dysthymic disorder, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1951 to October 1952 and from June 1954 to July 1962, including combat service in the Korean War, and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of whether new and material evidence has been received to reopen service connection claims for bilateral hearing loss and tinnitus were raised by the Veteran in an August 2010 VA Report of General Information (VA Form 21-0820), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2009 notice of disagreement (NOD), the Veteran reports that his dysthymic disorder has worsened his since the most recent VA examination, which was conducted in December 2008.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the Veteran's dysthymic disorder claim.  

In addition, the record, suggests the Veteran likely receives regular private psychiatric treatment for his service connected condition.  Records of his private psychiatric care, however, since October 2007, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where she received any psychiatric treatment(s), to include from private physicians C. Cave, M.D. and H. Love, Ph.D., and from the private Harold Love Counseling Center and FirstPhysicians Navarre medical facilities, since October 2007.  The RO should also request the Veteran identify any VA medical facilities where he may have received psychiatric treatment and/or hospitalization.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  After associating all outstanding records with the claims folder, afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and comment on his social and occupational impairment related to his psychiatric disability.  The examination report should reflect the examiner's consideration of the pertinent medical and lay evidence of record, to include the Veteran's account of symptomatology.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  The RO should then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

